COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





LESLIE T. HOLMES,

                            Appellant,

v.


TEXAS MUTUAL INSURANCE
COMPANY,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00003-CV

Appeal from the

172nd Judicial District Court

of Jefferson County, Texas 

(TC# E-717,301) 





MEMORANDUM  OPINION

            This appeal is before the Court on our own motion for determination whether is should be
dismissed for want of prosecution.  Appellant, Leslie T. Holmes, filed a notice of appeal on
November 30, 2009.  By letter dated January 11, 2010, the clerk of this Court notified Appellant
that the clerk’s record in this case was past due, and that the Court had received notice from the
District Clerk that a designation of record or financial arrangements for the appellate record had
not been made.  Appellant was further notified of our intent to dismiss the case for want of
prosecution unless, within ten days of the notice, a party demonstrated grounds for continuing the
appeal.  Appellant has not responded to the  notice.  Accordingly, pursuant to Tex.R.App.P. 42.3,
we dismiss the appeal for want of prosecution.



February 10, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.